FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 13, 2022

                                       No. 04-22-00320-CV

                  IN THE INTEREST OF A.Z.P. AND S.J. R., CHILDREN

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA02402
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief originally was due to be filed on July 5, 2022. Neither the brief nor a
motion for extension of time has been filed.

       The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal must
be brought to final disposition within 180 days of the date the notice of appeal is filed. Id.
Appellant filed a notice of appeal on May 25, 2022. It is therefore ORDERED that appellant’s
appointed appellate attorney, Mr. Shawn Sheffield, file appellant’s brief in this appeal no later
than July 25, 2022.

       If the brief is not filed by July 25, 2022, this appeal will be abated to the trial court for a
hearing to determine if new appellate counsel should be appointed and to consider whether
sanctions should be imposed against Mr. Sheffield for failing to timely file appellant’s brief.

       It is so ORDERED on July 13, 2022.

                                                                      PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT